DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction requirement made on 01/21/2022 is withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is the reason for allowance of claim 1 pertinent arts do not alone or in combination disclose: forming an opening, extending from a second surface of the semiconductor layer to the first surface of the semiconductor layer, to expose a portion of the dielectric layer, wherein the second surface of the semiconductor layer is opposite to the first surface of the semiconductor layer forming, according to a patternable layer, one or more recesses in the buffer oxide layer that partially extends from a second surface of the buffer oxide layer, wherein the second surface of the buffer oxide layer is opposite to the first surface of the buffer oxide layer; removing the patternable layer; extending the one or more recesses through the buffer oxide layer and a portion of the dielectric layer to expose respective portions of the conductive structure; and filling the one or more recesses with a conductive material to form one or more pad structures configured to provide electrical connection to the conductive structure.

The following is the reason for allowance of claim 12, pertinent arts do not alone or in combination disclose: forming, over a first surface of a semiconductor layer, a plurality of radiation sensing regions; forming, over the first surface of the semiconductor layer, a sacrificial isolation region surrounding the plurality of radiation sending regions; forming a dielectric layer over the first surface of the semiconductor layer, the dielectric layer including a conductive structure;

etching a second surface of the semiconductor layer to form an opening that exposes a bottom surface of the isolation region, the second surface of the semiconductor layer being opposite to the first surface of the semiconductor layer; removing at least a portion of the isolation region to expose the dielectric layer; forming a buffer oxide layer lining the opening; forming a patternable layer having a pattern in the opening; forming, according to pattern of the patternable layer, one or more recesses in the buffer oxide layer that partially extends from a second surface of the buffer oxide layer, the second surface of the buffer oxide layer being opposite to a first surface of the buffer oxide layer that contacts the dielectric layer; removing the patternable layer; etching, based on the one or more recesses, the buffer oxide layer and a portion of the dielectric layer to expose respective portions of the conductive structure; and filling the one or more recesses with a conductive material to form one or more pad structures configured to provide electrical connection to the conductive structure.

The following is the reason for allowance of claim 20, pertinent arts do not alone or in combination disclose: a plurality of pixels configured to absorb near-infrared radiation from a second surface of the semiconductor layer, the second surface of the semiconductor layer being opposite to the first surface of the semiconductor layer; forming a dielectric layer over the first surface of the semiconductor layer, the dielectric layer including a conductive structure; etching the second surface of the semiconductor layer to form an opening, the opening being adjacent to the plurality of pixels; lining the opening with a buffer oxide layer; forming a patternable layer having a pattern in the opening; forming, according to the pattern of the patternable layer, one or more recesses in the buffer oxide layer that partially extends from a second surface of the buffer oxide layer, the second surface of the buffer oxide layer being opposite to a first surface of the buffer oxide layer that directly contacts the dielectric layer; ashing the patternable layer using an oxygen-based plasma while keeping the conductive structure covered by at least the buffer oxide layer; etching, based on the one or more recesses, the buffer oxide layer and a portion of the dielectric layer to expose respective portions of the conductive structure; and
filling the one or more recesses with a conductive material to form one or more pad structures configured to provide electrical connection to the conductive structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al (US Patent No. 9704827), Gambino et al (US Pub No. 20190393257), Lai et al (US Pub No. 20170062496), Chen et al (US Pub No. 20150311247), Wang et al (US Pub No. 20100244173).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895